           Case 1:19-cv-01215-VSB Document 110 Filed 04/19/19 Page 1 of 2




Craig B. Whitney

488 Madison Avenue, New York, New York 10022

T (212) 826 5583   F (347) 438 2106

cwhitney@fkks.com


April 19, 2019
VIA ECF AND HAND DELIVERY
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007

         Re:       Sprint et al. v. AT&T Mobility LLC, Case No. 19-cv-1215 (VSB)

Dear Judge Broderick:

        We represent plaintiffs Sprint Spectrum L.P., SprintCom, Inc., and Sprint/United
Management Company (collectively, “Sprint”) in the above-referenced action. Pursuant to the
Court’s Order, dated April 4, 2019 (ECF No. 66), and the Court’s Individual Rule 5.B, this letter
sets forth the bases for the proposed redactions to the publicly filed versions of: (1) Sprint’s reply
memorandum of law in support of its motion for preliminary injunction, including supporting
declarations and exhibits; and (2) Sprint’s memorandum of law in support of its motion in limine
to preclude the testimony of AT&T’s expert witness, Peter Golder, including supporting
declaration and exhibit. Sprint filed these papers under seal on April 17, 2019.

         Nearly all of the information that Sprint seeks to redact is from documents that Defendant
AT&T Mobility LLC (“AT&T”) designated either “Confidential” or “Highly Confidential –
Attorneys’ Eyes Only” under the Agreed Protective Order (“Protective Order”). ECF No. 54.
With one exception noted below, this is the same information that Sprint redacted from its
original moving papers pursuant to the Court’s endorsement of Sprint’s letter request, dated
April 10, 2019. ECF No. 82.1 Sprint also seeks to redact any information that AT&T redacted
from its opposition papers, pursuant to the Court’s endorsement of AT&T’s request. ECF No.
99. Finally, Sprint seeks to redact the deposition testimony of Peter Golder, and any references
to that testimony, which AT&T designated “Highly Confidential – Attorneys’ Eyes Only.”
Pursuant to paragraph 16 of the Protective Order, Sprint is required to file such documents under
seal and seek to redact the confidential information.


1
 Sprint incorporates by reference the legal basis for sealing information, including competitive
and proprietary trade secrets, set forth in its April 10, 2019 letter. ECF No. 75.
        Case 1:19-cv-01215-VSB Document 110 Filed 04/19/19 Page 2 of 2



Hon. Vernon S. Broderick
April 19, 2019
Page 2

                                         Respectfully submitted,

                                         /s/ Craig B. Whitney

                                         Craig B. Whitney
